                        Case 1:19-cv-09683-JPO Document 50 Filed 08/02/21 Page 1 of 2
 AO 154 (10/03) Substitution of Attorney


                                           UNITED STATES DISTRICT COURT
                          Southern                               District of                                        New York


           MICHAEL E. JONES, M.D., P.C.                                        CONSENT ORDER GRANTING
                                              Plaintiff (s),                   SUBSTITUTION OF ATTORNEY
                             V.
                 AETNA, INC., et al.                                           CASE NUMBER: 19-cv-9683 (JPO)
                                            Defendant (s),

           Notice is hereby given that, subject to approval by the court, Aetna, Inc.                                                       substitutes
                                                                                                           (Party (s) Name)

Brendan F. Quigley                                                                                    4648408
                                                                               , State Bar No.                                   as counsel of record in
                            (Name of New Attorney)

place of      Thomas B. Helbig, Craig M. Cepler, Amber T. Wallace                                                                                         .
                                                           (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:                 Baker Botts L.L.P.

           Address:                   30 Rockefeller Plaza, NY, NY 10112

           Telephone:                 (212) 408-2520                                  Facsimile (212) 259-2520
           E-Mail (Optional):         brendan.quigley@bakerbotts.com


I consent to the above substitution.
Date:           7/29/21
                                                                                                                (Signature of Party (s))

I consent to being substituted. Signatures of Withdrawing Attorneys on Page 2
Date:
                                                                                                       (Signature of Former Attorney (s))

I consent to the above substitution.
Date:         July 29, 2021
                                                                                                             (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.


Date:           August 2, 2021
                                                                                                                        Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
Case 1:19-cv-09683-JPO Document 50 Filed 08/02/21 Page 2 of 2
